Citation Nr: 1043985	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for lumbosacral 
sublux/strain/sprain.

2.  Entitlement to an initial disability rating greater than 20 
percent for lumbosacral sublux/strain/sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from March 1944 to July 1946, and 
from November 1950 to December 1951.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in North Little 
Rock, Arkansas, that denied the benefits sought on appeal.  

In a decision dated in November 2008, the Board affirmed the RO's 
denial of service connection for lumbosacral 
sublux/strain/sprain.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in October 2009, the Court granted 
a Joint Motion filed by the parties in the case and returned the 
case to the Board for compliance with the instructions in the 
Joint Motion.  This matter was returned to the Board in April 
2010, at which time it was remanded for additional development.  
It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of a disability rating greater than 20 percent for 
service-connected for lumbosacral sublux/strain/sprain is 
addressed in the REMAND portion of the decision below.  



FINDINGS OF FACT

1.  By rating action dated in July 2010, service connection for 
lumbosacral sublux/strain/sprain was granted.

2.  As the claim for service connection for lumbosacral 
sublux/strain/sprain has been granted, and represents a complete 
grant of the benefit sought on appeal, there remains no case or 
controversy to be resolved by the Board. 


CONCLUSION OF LAW

The issue of service connection for lumbosacral 
sublux/strain/sprain is dismissed as moot.  38 U.S.C.A. § 7105 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for service connection for a 
lumbosacral sublux/strain/sprain in November 2005.  The RO denied 
the Veteran's claim by rating action dated in August 2006.  The 
Veteran timely submitted a Notice of Disagreement and perfected a 
Substantive Appeal.  In April 2010, the Board remanded the issue 
for additional development.

Following the additional development requested by the Board, in 
rating decision dated in July 2010, the RO granted the Veteran's 
claim for service connection for lumbosacral 
sublux/strain/sprain.   As service connection is now already in 
effect, the issue previously on appeal before the Board has been 
granted in full.  38 U.S.C.A. § 7105; see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991) (holding that once a 
condition is listed on a rating sheet as service connected, 
service connection remains in effect unless otherwise severed).

The grant of service connection was a full grant of the benefit 
sought on appeal, and there is no remaining issue on appeal.

ORDER

The appeal concerning service connection for a lumbosacral 
sublux/strain/sprain is dismissed, as there is no longer a case 
or controversy.


REMAND

As noted above, service connection for a lumbosacral 
sublux/strain/sprain has been granted.  In October 2010, the 
Veteran's representative submitted an Appellant's Post Remand 
Brief in which it was asserted that the Veteran's disability is 
more severe than reflected by the currently assigned initial 20 
percent disability rating.  The Board construes this 
correspondence as a timely filed Notice of Disagreement as to the 
initial disability rating assigned following the grant of service 
connection by the RO in July 2010.  Where a Notice of 
Disagreement has been filed with regard to an issue, and a 
Statement of the Case has not been issued, the appropriate Board 
action is to remand the issue for issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  This appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.
Accordingly, this case is REMANDED for the following action:

The RO/AMC should issue a Statement of the 
Case that addresses the issue of entitlement 
to an initial disability rating in excess of 
20 percent for the service-connected for 
lumbosacral sublux/strain/sprain.  The 
Veteran and his representative should clearly 
be advised of the need to file a Substantive 
Appeal if he desires to have this issue 
considered by the Board.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


